Case 1:19-cv-05839-JPB Document1-7 Filed 12/30/19 Page 1 of 2

EXHIBIT G
Case 1:19-cv-05839-JPB Document1-7 Filed 12/30/19
2019CV02291

December 4, 2019
TO: All Judges, Clerks of Court, and Counsel of Record
RE: Notice of Leave of Absence for Christopher J. Graddock, Esq.

NOTICE OF LEAVE OF ABSENCE

Page 2 of 2
e-Filed 12/4/2019 2:13 PM
we HE OSE)
Tiki Brown
Clerk of State Court

Clayton County, Georgia
Janice Miller

COMES NOW Christopher J. Graddock, and respectfully notifies all Judges before
whom he has cases pending, all affected Clerks of Court, and all opposing counsel, that he will

be on leave pursuant to Georgia Uniform Superior Court Rule 16.

1. The periods of leave during which time Christopher J. Graddock, Esq., will be
away from the practice of law are: December 23, 2019 through
December 27, 2019; December 30, 2019 through January 3, 2020;
January 29, 2020 through January 31, 2020; February 3, 2020 through
February 5, 2020; and, April 6, 2020 through April 10, 2020. The purpose of
the leave is because counsel will be out of the state on vacation.

2. All affected Judges and opposing counsel shall have ten (10) days from the date
of this Notice to object to it. If no objections are filed, the leave shall be granted.

3, The case affected is listed in the attached Exhibit “A.”

The undersigned prays that he be excused from any proceedings and appearances as
listed above including trials, hearings, conferences and depositions during this time.

Respectfully submitted,

/s/ Christopher J. Graddock

 

Christopher J. Graddock
Georgia State Bar No.: 304020

Morgan & Morgan Atlanta, PLLC

P. O. Box 57007

Atlanta, GA 30343-1007
Telephone: (404) 965-8826
